Citation Nr: 0944432	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. §§ 4.30, 4.30(a), and 4.30(b), from May 27, 2003, 
to May 26, 2004, for a left knee disability (a total knee 
replacement) due to treatment requiring convalescence.

2.  Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. §§ 4.30, 4.30(a), and 4.30(b), from June 8, 2004, 
to June 7, 2005, for a right knee disability (a total knee 
replacement) due to treatment requiring convalescence.

3.  Entitlement to a 100 percent disability evaluation 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5055, for a 
left knee disability (a total knee replacement), for a period 
of one year, following a determined period of convalescence.

4.  Entitlement to a 100 percent disability evaluation 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5055, for a 
right knee disability (a total knee replacement), for a 
period of one year, following a determined period of 
convalescence.

5.  Entitlement to concurrent receipt of military retired pay 
and VA service-connected disability compensation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from June 1967 until July 1993.  He subsequently 
retired as a First Sergeant; during his long service, the 
appellant served in the Republic of Vietnam and the Persian 
Gulf theatre-of-operations.  He is the recipient of the 
Purple Heart Medal, a Combat Action Ribbon with One Star, a 
Navy Achievement Medal with "V" Device, and a Presidential 
Unit Citation.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the appellant was originally scheduled 
to testify at a video conference hearing on March 25, 2009.  
Notice of the hearing date was provided to him on February 9, 
2009.  The evidence of record indicates that the appellant 
failed to report for his scheduled hearing.  The appellant 
has not asked that the hearing be re-scheduled and he has not 
provided good cause for his failure to report.  Accordingly, 
the Board considers the appellant's request for a hearing to 
be withdrawn and will conduct its appellate review based on 
the evidence of record.  See 38 C.F.R. § 20.704(d) (2009).

The Board further notes that in a written statement, dated in 
June 2009, the Veteran has raised a claim of clear and 
unmistakable error (CUE).  The Veteran bases his claim on the 
RO's failure to rate his knees under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).  Although the Veteran does not 
specify the rating decision which he believes contained CUE, 
the Board believes that the Veteran is likely referring to 
the ratings assigned by the December 2003 rating decision 
following the Veteran's left knee replacement.  This matter 
is referred to the RO for further clarification/adjudication.  

The record reflects that in April 2009, the Board remanded 
the claim to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the purpose of clarifying the claim 
now before the Board.  The claim has since been returned to 
the Board for review.  Unfortunately, the appeal is once 
REMANDED to the RO via the AMC.  VA will notify the appellant 
if further action is required.


REMAND

The record reflects that when the Board originally reviewed 
this claim, the issues that were listed in its April 2009 
remand were as follows:

1.  Entitlement to an extension of a 
temporary total evaluation beyond August 
1, 2005, for a right knee disability 
because of treatment requiring 
convalescence.

2.  Entitlement to an extension of a 
temporary evaluation beyond July 7, 2004, 
for a left knee disability because of 
treatment requiring convalescence.

3.  Entitlement to concurrent receipt of 
military retired pay and VA service-
connected disability compensation.

The Board then noted in the body of its remand that the 
issues were misidentified but that they would remain as 
stated until the RO/AMC had an opportunity to correct the 
issues via the issuance of a rating decision and/or a 
Supplemental Statement of the Case.  Unfortunately, a review 
of the Supplemental Statement of the Case, issued in July 
2009, indicates that the RO has not recharacterized the 
issues on appeal pursuant to the Board's instructions.  A 
rating decision was not issued.  Therefore, in order to 
insure that the issues are phrased correctly throughout the 
remainder of this appeal, and in accordance with the 
underlying claims of the appellant, the Board has 
recharacterized the issues as now shown on the front page of 
this action.  

In the April 2009 remand, the Board thoroughly laid out the 
background involved in this claim.  At the conclusion of that 
explanation, the Board pointed out that the appellant could 
have been assigned a temporary total rating for each knee in 
accordance with 38 C.F.R. § 4.30 (2009) for a period of as 
much as one year.  The Board also noted that the appellant 
could be entitled to a 100 percent disability rating in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5055 
(2009).  This was also for each knee and would run after the 
completion of the temporary total rating.  Even though the 
RO/AMC was asked to provide further explanation as to how it 
assigned a temporary total rating for an unknown and 
undeterminable period and why it did not thereafter assign a 
100 percent rating in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5055 (2009), it did not do so.  Instead, the 
RO/AMC merely issued a Supplemental Statement of Case that 
did not sufficiently follow the directives of the Board's 
remand.  

The Board further pointed out that the Statement of the Case 
(SOC) that was issued in January 2006 did not provide the 
Board with enough information as to what was rated by the RO.  
As to the right knee, the Board pointed out that the SOC 
stated that the appellant disagreed with the decision that 
paid him at the 100 percent rate from January 1, 2005, to 
August 1, 2005.  It was further reported that the SOC noted 
that the rating decision of October 2004 erroneously granted 
the appellant a 100 percent rating from July 1, 2004, to 
August 1, 2005.  Allegedly, the appellant was not entitled to 
this rating because he was entitled to retired military pay 
and additional benefits were withheld from July 2004 to 
January 2005.  The SOC created further confusion by 
referencing 38 C.F.R. § 4.30 and when extensions of 
convalescence benefits can be granted.  The SOC stated that 
the evidence did not support an extension and the appellant 
was granted a benefit to which he was not entitled.

The analysis for the left knee was essentially identical but 
with some exceptions.  The SOC noted the initial grant of a 
three month temporary total rating in December 2003.  The SOC 
again referred to the appellant being in receipt of military 
retired pay and his benefits were withheld.  The SOC then 
added that the convalescence period was erroneously extended 
from September 1, 2003, to July 1, 2004, without any medical 
evidence to support the decision.  Again, benefits were 
withheld because the appellant was in receipt of military 
retired pay.  The SOC goes on to make the same analysis for 
why no extension of benefits was justified under 38 C.F.R. § 
4.30 and to discuss the residual 30 percent rating for the 
left knee.

In short, the Board found in April 2009, and once again 
finds, that the SOC does not provide sufficient information 
to the appellant that would allow him to understand the 
decisions in his case or what he can or should do to obtain 
the benefits he seeks.  The appellant did not seek an 
extension of the end dates of his two "convalescence" 
ratings with his substantive appeal of March 2006.  He argued 
for payment for a year of convalescence.  

When the Board informed the RO/AMC of this confusion and the 
lack of Reasons and Bases in its discussion contained in the 
SOC, the Board believed that the RO/AMC would correct its 
mistake and provide a more detailed rating action and 
Supplemental Statement of the Case.  Unfortunately, it did 
not do either.  Specifically, the question of the method of 
rating his knee disabilities and what rating is in order for 
what period are the appropriate questions that were asked to 
be addressed in the Board's remand but were not.  In essence, 
it is the Board's opinion that the RO/AMC did not 
sufficiently comply with the remand discussion and 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  As the information needed by 
the Board was not discussed or obtained by the AMC/RO, the 
claim must be returned to the RO for the requested 
information.

The last issue on appeal involves the concurrent payment of 
military retirement pay and VA disability compensation pay.  
It was noted in the Board's remand of April 2009 that the 
RO/AMC needed to issue a Statement of the Case with respect 
to this issue.  A Statement of the Case was issued in July 
2009 and the appellant, through his accredited 
representative, perfected his appeal with a submission dated 
August 14, 2009.  The appellant has specifically disagreed 
with why he is not entitled to concurrent payment of his 100 
percent ratings and his military pay for when he was granted 
entitlement to his respective 100 percent ratings.  Hence, 
this issue is now before the Board on appeal.  

The Board would note that the Statement of the Case that was 
issued in July 2009, the RO/AMC merely stated in its 
discussion that the appellant could not be paid both his 
military retirement pay and his VA disability compensation 
pay.  It did not discuss why the appellant could not receive 
some measure of concurrent payments for both his retirement 
military pay and his disability pay in accordance with the 
Combat-Related Specialty Compensation (CRSC) and Concurrent 
Retirement and Disability Payment (CRDP) programs.  

The CRSC program was established by the National Defense 
Authorization Act (NDAA) for Fiscal Year 2003, Pub.L. 107- 
314, § 636, in December 2002.  The purpose of the legislation 
was to allow receipt of partial or full military retired pay 
and VA disability compensation to eligible military retirees 
with combat-related disabilities.  As of November 2004, it 
appears the only combat related disability for the appellant 
was his service-connected posttraumatic stress disorder 
(PTSD) but there is nothing in the record that shows an 
actual determination being made as to which of the 
appellant's many service-connected disorders are directly 
attributable to combat or combat-related injuries.

In general, CRDP is a program that is available to military 
retirees who served a minimum of 20 years creditable service, 
including service in the National Guard and Reserves.  CRDP 
restores some or all of the military retired pay that was 
deducted due to receipt of VA service-connected disability 
compensation.  Retirees must be rated 50 percent or more 
disabled by VA and, unlike CRSC, the disabilities do not have 
to be combat-related.  Retirees are not required to apply for 
this benefit; enrollment is automatic.  Qualified retirees 
with a 100 percent VA disability rating were subject to a 
phase-in period for payments only from January 1, 2004, to 
December 31, 2004.  After December 31, 2004, such individuals 
are generally eligible for full payment of their military 
retired pay and VA disability compensation, with some 
limitations.  See 10 U.S.C.A. §§ 1413a, 1414 (West 2002 & 
Supp. 2009).

The appellant in this case has been paid at the 100 percent 
rate for the period from January 1, 2005, to July 31, 2005.

After providing this information to the RO/AMC, the RO/AMC 
did not address this information in the discussion in the 
Statement of the Case.  It did not discuss why neither 
program was applicable to the appellant's claim.  In fact, it 
did not discuss either program.  Without this discussion, the 
Board in unable to explain the actions of the RO/AMC and 
whether they were correct.  Therefore, the Board finds that 
this claim must also be remanded so that additional action 
may be accomplished with respect to this issue.  

Moreover, it is the opinion of the Board that based upon the 
lack of information provided by the RO/AMC in the Statement 
of the Case, a complete audit of the appellant's compensation 
account is deemed necessary in order to ascertain with 
certainty what VA benefits were due and paid during the 
period from January 2003 to January 2006, and also whether an 
overpayment of military retired pay (CRDP/CSRC) would be 
created if VA compensation were paid to the appellant during 
this time period.  

Clarification is likewise needed from the Defense Finance and 
Accounting Service (DFAS) and the Department of the Navy (US 
Marine Corps ) or other appropriate organization as to 
amounts of military retired pay due and paid the appellant 
from January 2003 to January 2006, and whether the appellant 
would have been eligible for CSRC or other increase in CDRP 
or CRSC had VA properly effectuated the temporary total 
disability grants of entitlement and the entitlements to 100 
percent disability evaluations pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5055 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to the claims listed on the front page of 
this action.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance. 

2.  The RO/AMC should obtain an audit of 
the appellant's compensation account from 
the RO's Finance Activity reflecting all 
due and paid amounts of VA compensation 
for the period from January 1, 2003, to 
January 1, 2006.  By such audit, the 
reasons for paying or not paying the 
appellant VA compensation, even at a 
reduced rate in accordance with 
CRDP/CSRC, should be fully addressed.  

3.  The RO/AMC should obtain written 
input from the DFAS, Department of the 
Navy, and any other indicated 
organization as to the amounts of 
military retired pay due and paid the 
appellant during the period from January 
1, 2003, to January 1, 2006.  Information 
should be gleaned from the aforementioned 
organizations as to whether the appellant 
would have been eligible and paid CRDP 
and CSRC had VA properly effectuated the 
appellant award of VA compensation.  
Whether an overpayment of CRDP and CSRC 
would now be created in the event that 
the appellant were paid VA compensation 
(a temporary total rating and then a 100 
percent rating pursuant to the rating 
criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5055) should be 
ascertained, with a full explanation.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2009); see also Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  The RO/AMC should then readjudicate 
all of the issues listed on the front 
page of this action.  The RO/AMC must 
make a determination as to whether the 
appellant should be assigned a temporary 
total rating beyond one month in 
accordance with 38 C.F.R. § 4.30 (2009) 
along with a 100 percent disability 
rating in accordance with 38 C.F.R. Part 
4, Diagnostic Code 5055 (2009) for both 
knees.  It must further readjudicate the 
appellant's  claim for entitlement to the 
concurrent receipt of VA disability 
compensation and military retirement pay.  
If the benefit on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case.  

That supplemental statement of the case 
must include a full discussion, in the 
Decision portion of the supplemental 
statement of the case, of the reasons and 
bases behind all decisions made.  This 
includes an explanation of the basis for 
the denial, if appropriate, of the 
appellant's claim for the concurrent 
receipt of VA disability compensation and 
military retirement pay, including 
whether the appellant's disability 
compensation was subject to the 
CRDP/CRSC, and/or whether it qualified 
for the phase-in period outlined in 10 
U.S.C.A. § 1414(c)(1) (West 2002), and if 
so, whether and how that phase-in period 
was implemented.  

The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  Thereafter, the 
appellant and his representative should 
be given the legally requisite 
opportunity to respond.  The claims 
folder should be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


